W. SHARP, Judge.
We affirm Pierremari’s conviction and sentence for trafficking in cocaine in the amount of 400 grams or more, a violation of section 893.135(l)(b)3 and section 893.-03(2)(a), Florida Statutes (1989). We remand solely to permit the trial court to correct apparent errors in the judgment appealed: the criminal offense for which Pierremari was convicted is a first degree felony (not a second degree felony); and the lien for service of the defendant’s appointed counsel was $250.00 (not $350.00).
AFFIRM; REMAND.
COBB and HARRIS, JJ., concur.